UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6323


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHONTONIO L. WITHERSPOON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00844-PMD-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shontonio L. Witherspoon, Appellant Pro Se. Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shontonio     L.     Witherspoon        seeks   to    appeal       the    district

court’s    order     denying     relief    on    his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Witherspoon has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument    because         the    facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3